Case 1:19-cv-00257-AW-GRJ Document 22-4 Filed 05/26/20 Page 1 of 5

 

Whitehurst v Robinson

Robinson_Daroland_03-1 6-2020

3/16/2020

Annotation Digest - All Annotations

Prepared by:

B a!
E
E
E
A
a
cp
a
2]
:
a
i
B
a

E
a
.
a
b

Jefferson Braswell E
Braswell Law, PLLC 4
Tuesday, May 26, 2020
.

  
Case 1:19-cv-00257-AW-GRJ Document 22-4 Filed 05/26/20 Page 2 of 5
TextMap Annotation Digest Report

Case Name: Whitehurst v Robinson
Transcript: [3/16/2020] Robinson_Daroland_03-16-2020

Pg: 9Ln: 8-18

Annotation:
Ss. 8 @. Why do you believe that your race was a
9 factor in your termination?
10 A. One of my coworkers was out of work for

11 like not feeling well, and he was out for like a week
12 and I was there, and when he came back they didn't do
13 nothing to him. But they fired me like -- for like
14 almost -- I mean, it's like exactly the same thing, I
15 was out not feeling well. But, you know, he's white
16 and I'm black, and they didn't do nothing to him.

17 Q. Who was that person?

18 A. Colby Mitchell.

Pg: 13 Ln: 18 - 24

Annotation:
13:18 Q. Okay.
13 You also allege that there has been a

20 violation of the Americans With Disabilities Act, the
21 ADA. What disability do you claim?

22 A. I have high blood pressure.
23 Q. Any other disabilities?
24 A. No, sir.

Pg: 14 Ln: 13 - 16

Annotation:

14:13 Q. Did you tell him it was based on high blood
14 pressure?
LS A. No. I just told him, I mean, that my head

16 was hurting. I know what it was based on.
Pg: 14 Ln: 21 - 24

Annotation:

14:27 O's Okay. Did you tell anybody else at
22 Whitehurst that you were not feeling well because of
23 your blood pressure?
24 A. No. I just told them I wasn't feeling

Pg: 15 Ln: 9-14

Annotation:

15% 9 Q.. Okay. And I digress a little bit back to
10 the civil rights violations and the 42 U.S.C. 1981
11 charge. Did you ever tell anybody at Whitehurst that
12 you felt like you were being mistreated because you
13 were black?
14 A. I don't remember telling anybody that.

 

5/26/2020 3:05 PM Page 2 of 5
Case 1:19-cv-00257-AW-GRJ Document 22-4 Filed 05/26/20 Page 3 of 5
TextMap Annotation Digest Report

Case Name: Whitehurst v Robinson
Transcript: [3/16/2020] Robinson_Daroland_03-16-2020

Pg: 18 Ln: 18 - Pg: 19 Ln: 14

Annotation:
18:18 O. Okay. Were you aware that there were signs

198 posted on the Family Medical Leave Act within the
20 Whitehurst offices?

21 A. Was I --
22 Q. Did you know they have posters for the
23 Family Medical Leave Act?
24 A. They never told me nothing about no —— I
25 ain't never seen nothing.

19: 1 Sie They have them posted in the office. Did
2 you know that they had --
3 A. They didn't try to help me.
4 Q. Did you ever request leave?
5 A. They have a calendar where you sign and
6 then like you'll be out. But I let him know, Adam,
7 through text message.
8 Q. But did you request leave? Did you request
9 a leave of absence?
10 A. I just text him.
11 Q. So the only way that you communicated with
12 Adam about léave and need for leave and not feeling
13 well is through text messaging?
14 A. Yes, sir.

Pg: 26 Ln: 16 - 21

Annotation:

26:16 Cis -- for this case? Is he the one that
17 diagnosed you with a disability?
18 A. Like the high blood pressure? Yeah.
19 Q. Did he ever provide a note that said that
20 you needed time off?
21 A. No.

Pg: 26 Ln: 22 - 24

Annotation:

26:22 Q. Did you ever request time off?
23 A. By text message I just -~ you know, I let

24 them know I wasn't coming in.
Pg; 38 Ln: 22 - Pg: 39 Ln: 12

Annotation:
38:22 Q. Was there ever a time that you know of that

23 you informed V.E. Whitehurst that you had a

24 disability?

25 A. When I did my application, that's where --
39: 1 it should be on there, like when I did my application
at first.

Q. Mr. Robinson, do you believe that there's
another application that you filled out other than

wm Gd NO

 

5/26/2020 3:05 PM Page 3 of 5
Case 1:19-cv-00257-AW-GRJ Document 22-4 Filed 05/26/20 Page 4 of 5

TextMap Annotation Digest Report

Case Name: Whitehurst v Robinson
Transcript: [3/16/2020] Robinson_Daroland_03-16-2020

Pg: 38 Ln: 22 - Pg: 39 Ln: 12 continued...

Annotation:
39: 5 the one that has been provided to you?
6 A. That's what I -- that's what I'm thinking.
7 I really do think that.
8 ‘O'. You really do believe that perhaps there's
9 a -- there are other application materials and that
10 these are not the actual ones that you filled out?
11 A. That what I believe. I believe there's
12 another one.

Pg: 63 Ln: 17 - Pg: 64Ln: 5

Annotation:
63:17 Gs So Adam and Jack told you it was fine, you
18 can miss as much work as you want to miss as long as
19 you let them know?
20 A. As long as we let them know. We text
21 message them and they fine, everything is fine.
22 But when it came to me communicating with
23 them, I communicated with them and then all of a
24 sudden, you know, I got fired. But they didn't fire
25 the white guy. He didn't communicate with them.
64: 1 Q. Are you aware of any employee -- any other
2 employee of V.E. Whitehurst that complained of
3 discriminatory conduct?
4 A. Am I aware? Yeah. I mean, Em net -- I
5 don't got no names or nothing, but...

Pg: 67 Ln: 12 - Pg: 68 Ln: 11

Annotation:
67:12 Q. het me direct you to Whitehurst 114.
13 So did you know that there was @ ~~ the
14 employment provisions of the Americans with
15 Disabilities Act and there was a policy on that
16 provision on that wall? Were you aware of that?
17 A. I heard of it. I guess J was aware. I
18 mean, they ain't...
AS Q. Did you ever ask for special accommodation
20 because of your high blood pressure?
21 A. They ain't never asked to help me.
22 Q. Mr. Robinson, the question was did you ever
23 ask for special accommodation because of your high
24 blood pressure?
Z5 MR. BIRK: I'm going to object to the
68: 1 extent it calls for a legal conclusion, but you
2 can answer the question. Go ahead.
3 BY MR. BRASWELL:
4 Q. Did you ever ask for any kind of
5 accommodation associated with your high blood
6 pressure?
7 MR. BIRK: Same objection. You can answer.

 

5/26/2020 3:05 PM Page 4 of 5
Case 1:19-cv-00257-AW-GRJ Document 22-4 Filed 05/26/20 Page 5 of 5
TextMap Annotation Digest Report

Case Name: Whitehurst v Robinson
Transcript: [3/16/2020] Robinson_Daroland_03-16-2020

Pg:

Pg:

Pg:

67 Ln: 12 - Pg: 68 Ln: 11 continued...

Annotation:
68: 8 A. I asked -- I told them I wasn't feeling
9 good.
10 Q. And that's all you ever said?
11 A. Yep.
69 Ln: 23 - 25
Annotation:
69:23 Q. Yes. Did you understand that your
24 attendance at work was a requirement of employment?
25 A, Yeah, I understand.

71 Ln: 21 - Pg: 72 Ln: 7

Annotation:

71221 Q.. Do you see this Family -- this whole
22 section on Family Medical Leave?
23 A. Yeah, I see it.
24 Q. Okay. Did you ever formally make a request

25 under the Family Medical Leave Act? And in
72: 1 accordance with what you read here on Whitehurst 125

2 did you ever -- did you ever make a request?

3 A. I didn't plan on being gone no 12 weeks and
4 all that there.

5 Q. You didn't ever make -- you didn't make a

6 vrequest, did you?

7 A. I wasn't gone for no 12...

 

§/26/2020 3:05 PM

Page 5 of 5
